DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 15, lines 2 and 3, “the saddle” is unclear as to which saddle is being referred to.  Claim 14, from which claim 15 depends, recites both first and second saddles.  For purposes of this action, “the saddle” in claim 15 is being taken to mean “each saddle”.
               In claim 16, line 2, “the entire interior edge” has no prior antecedent basis.
               In claim 16, line 2, “the saddle” is unclear as to which saddle is being referred to.  Claim 14, from which claim 15 depends, recites both first and second saddles.  For purposes of this action, “the saddle” in claim 15 is being taken to mean “each saddle”.



Allowable Subject Matter
Claims 1-14,17-20 are allowed.
Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have not been rejected with prior art because the prior art fails to disclose either singly or in combination, a dental device having a frame that forms first and  second saddles for at least partially surrounding a portion of a dental arch and an opposing dental arch, a buccal bow, first and second extraoral spacers that connect anterior, buccal regions of the first and second saddles with first and second ends of the buccal bow, and a membrane within an intra-spacer area of the frame.
The closest prior art of record appears to be the references to Barr 1400854, Thurmond et al 641170, Dayhoff 3396468 and Daigle 2680908.  However, none of these references, taken alone or in combination, disclose the dental device as recited in claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772